DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 4, 2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-7, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Isitman et al. (US 20170145195) in view of Galizio et al. (WO 2017/083082).
Considering Claims 1 and 9:  Isitman et al. teaches a pneumatic tire comprising a tread comprised of a rubber composition comprising, based on 100 parts by weight of elastomer, from 40 to 90 phr of a 
	Isitman et al. teaches a glass transition temperature range that overlaps with the claimed range of -20 to 10º C.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have selected a glass transition temperature within the overlapping portion of the claimed range, and the motivation to do so would have been, as Isitman et al. suggests, they are suitable for the disclosed rubber composition.
	Isitman et al. teaches that the hydrocarbon resin is preferably coumarone-indene, petroleum hydrocarbon, terpene polymer, styrene-alphamethylstyrene copolymers, terpene phenol resin, a rosin derived resin, or mixtures thereof (¶0037).  Isitman et al. does not teach an example using the styrene-alphamethylstyrene copolymers and rosin derived resin.  However, the mixture of styrene-alphamethyl styrene is one a finite number of different mixtures taught in Isitman et al.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.  See MPEP § 2143.
	Isitman et al. does not teach the presence of a phenol formaldehyde resin.  However, Galizio et al. teaches that a phenol formaldehyde resin can be used in combination with a hydrocarbon resin in an amount of 1 to 10 phr as a tackifying resin (¶0043).  Isitman et al. and Galizio et al. are analogous art as they are concerned with the same field of endeavor, namely tire tread compositions.  It would have been obvious to a person having ordinary skill in the art to have added the phenol formaldehyde resin of Galizio et al. to the tire of Isitman et al. in the claimed amount, and the 
Considering Claim 4:  Isitman et al. teaches the SBR as having a vinyl content of 38% (Table 5).
Considering Claim 5:  Isitman et al. teaches the silane coupling agent as being 3,3’-bis(triethoxysilylpropyl) disulfide or 3,3’-bis(triethoxysilylpropyl) tetrasulfide (¶0059).
Considering Claim 6:  Isitman et al. does not teach the silica as being pretreated with the silane copuling agent.  However, the instant claims are product by process claims.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  See MPEP § 2113.
Considering Claim 7:  Isitman et al. teaches the freely added oil as being optional (¶0014).
Considering Claim 11:  Isitman et al. teaches the SBR as being functionalized with amine, thiol, and siloxy groups (¶0017).
Considering Claim 12:  Isitman et al. teaches the SBR as being silicon coupled (¶0027).
Considering Claim 13:  Isitman et al. teaches the SBR as having a vinyl content of 38% (Table 5).  Isitman et al. teaches the freely added oil as being optional (¶0014).  Isitman et al. does not teach the addition of a phenol formaldehyde resin.

Response to Arguments
Applicant's arguments filed November 4, 2020 have been fully considered but they are not persuasive, because:
The applicant’s argument that Isitman et al. does not teach the claimed resin is not persuasive.  Isitman et al. teaches that the hydrocarbon resin is preferably coumarone-indene, petroleum hydrocarbon, terpene polymer, styrene-alphamethylstyrene copolymers, terpene phenol resin, a rosin derived resin, or mixtures thereof (¶0037).  Isitman et al. does not teach an example using the styrene-alphamethylstyrene copolymers and rosin derived resin.  However, the mixture of styrene-alphamethyl styrene is one a finite number of different mixtures taught in Isitman et al.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this KSR, 550 U.S. at 421, 82 USPQ2d at 1397.  See MPEP § 2143.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM J HEINCER/Primary Examiner, Art Unit 1767